DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Election/Restrictions
Newly amended/submitted claims 11 and 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recite a different embodiment from what was previously recited.  In particular, claim 11 recites that the intermediate layers have a porosity that is less than the sintered outermost coating layer.  This differs from the embodiment that was recited in original claims 8, 10, 12, and 14, which require the outermost coating layer to have a porosity that is less than that of the intermediate layers.  Had the different embodiments been filed together originally, they would have been subjected to a restriction/election requirement because they recite products that are materially different, mutually exclusive, and, therefore, independent and distinct from each other.  


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 9-13 of U.S. Patent No. 10,676,403 in view of Oboodi (US PG Pub. No. 2015/0197456) and Bhatia (US PG Pub. No. 2009/0274850).
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a product explicitly claimed to have or inherently possessing each feature of the instant claims with the exceptions of the co-owned patent's claims not reciting that the ceramic component body is a silicon nitride material 
Regarding the silicon nitride body, however, Oboodi teaches that silicon nitride turbine components have the potential to appreciably increase the operating temperatures of turbine engines but, like silicon carbide (which he does exemplify as a substrate) components, silicon nitride components are susceptible to erosion and evaporative losses due to the formation of surface silicon oxides and hydroxide and from the passage of high speed combustion gases (par. 3). Oboodi further teaches that there is a need for improved coatings that serve as a high-temperature barrier between an environmental coating and silicon nitride substrates, that there is a need for a diffusion coating that prevents migration of cations out of a silicon-based substrate, and a need to coat complex parts with uniform, dense oxidation resistant coating (par. 5).  As such, it would have been obvious to one of ordinary skill in the art to use a silicon nitride-composite ceramic material instead of a silicon carbide-based material as the ceramic component body of the copending application's claimed product because Oboodi teaches that silicon nitride has the potential to increase the operating temperatures (and, therefore, efficiency) of turbine engines and because Oboodi effectively establishes silicon nitride as an equivalent to silicon carbide as a material for turbine engine components.  It also would have been obvious to one of ordinary skill in the art to configure the principal surface to be substantially free of contaminants, including glass phases and oxides, because Oboodi teaches to clean the substrate prior to applying the coating(s) (par. 14) and that such contaminants are detrimental. 



The provisional rejection of claims 1-6, 8, 10-12, 14, 16, 18, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-12, 16, 17, and 19 of copending Application No. 16/811,726 in view of Oboodi  and Kirby is withdrawn in view of amendments made to the copending claims.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 21-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites that the sintered coating body has a "first sintered intermediate coating layer" and a "second sintered intermediate coating layer" that have porosities of greater than the base layer and the "sintered outermost coating layer", but also states that the sintered coating body "has a 

Claims 2-5 and 21-23 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oboodi (US PG Pub. No. 2015/0197456) alone or in view of Bhatia (US PG Pub. No. 2009/0274850). 
Regarding claims 1, 2, and 22, Oboodi teaches a coated component comprising a ceramic composite substrate (10; i.e. a "ceramic component body") having a principal surface (11) with a nonplanar topography and a ceramic coating body comprising a first layer (12, i.e. "base layer") directly applied/bonded to/intimately contacting (i.e. without a bond coat) the principal surface, a second ceramic layer (13; i.e. "intermediate layer") atop the first layer having a greater porosity than the first layer, and a third coating layer (14) atop the second layer (13) (Abstract; par. 13, 15, 17, 19, 22-25; Figs. 2-5).  As shown in the figures, the base layer (12) is bonded directly to the principal surface (11) such that it infiltrates into the surface topography, thereby forming a mechanical lock between the base layer and the principal surface (Figs. 1, 3, 4).
	The teachings of Oboodi differ from the current invention in that the ceramic composite body discussed above is not taught to be composed of a silicon nitride material with its principal surface being substantially free of oxide contaminants.  However, Oboodi does teach that silicon nitride turbine components have the potential to appreciably increase the operating temperatures of turbine engines but, like silicon carbide (which he does exemplify as a substrate) components, silicon nitride components are susceptible to erosion and evaporative losses due to the formation of surface silicon oxides and hydroxide and from the passage of high speed combustion gases (par. 3).  Oboodi further teaches that there is a need for improved coatings that serve as a high-temperature barrier between an environmental coating and silicon nitride substrates, that there is a need for a diffusion coating that prevents migration of cations out of a silicon-based substrate, and a need to coat complex parts with uniform, dense oxidation resistant coating (par. 5).  As such, it would have been obvious to one 
Regarding the presence of surface oxides on the part, it is noted that the principal surface of Oboodi's substrate is cleaned/heat-treated before the first layer, which is an oxygen barrier, is applied (par. 14).  As noted above, Oboodi also teaches that the presence of surface oxides are detrimental to silicon nitride substrates.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surface of the silicon nitride ceramic component body in the product rendered obvious by Oboodi to be as free of surface contaminants, including oxides and glass phases, as possible, including substantially free, because Oboodi teaches to clean the surface of a component prior to applying the protective coating and makes clear that surface oxides are undesirable and detrimental.  Furthermore, the surface of a component treated as taught by Oboodi is presumed to be substantially free of oxide contaminants because Oboodi makes no disclosure of oxide contaminants being present. The surface of the component is also presumed to be substantially free of 
The teachings of Oboodi may be considered to differ from the current invention in that the first and third layers in his coating are not explicitly taught to have lower porosities than the second layer.  However, Oboodi does explicitly teach that the second layer has pores and teaches that his figures depict the pores of the second layer (par. 24) and does not disclose or depict pores as being present in the first and third layers. Oboodi further teaches that the first (12) and third (14) layers respectively serve as an oxygen barrier and as a filler for the pores of the second layer (par. 19, 26, 27, Figs. 3-5). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the first and third layers of Oboodi's coating body to be non-porous or substantially pore-free, thereby configuring the first layer (i.e. "base layer") to have a/the "minimum porosity" among the layers, because Oboodi makes no disclosure or depiction of there being pores in the layer, but explicitly discusses/depicts the porosity of the second layer, because the layers are taught to either serve as an oxygen barrier or a pore-filling material, and in order to allow the layers to best serve as an oxygen barrier (i.e. the first layer) or as a filler/closer (i.e. the third layer) of the pores at the top of the second layer.  As such, it would have been obvious to one of ordinary skill in the art to configure the second layer (i.e. "intermediate coating"), which is located further along an axis orthogonal to the plane of the principal surface than the first layer, to have the maximum porosity among the three layers. 

Oboodi does also teach that the first and third layers are to form a ceramic material and may be applied by a variety of known techniques, and that the second layer may be applied by any known method (par. 19, 21, 23, 25, 26).  Bhatia further teaches using slurry-based coating processes, which involve applying a precursor slurry followed by sintering to form a coating, to apply protective barrier coatings to structures, such as turbine components (par. 27, 28).  These methods are advantageous because they are extremely versatile for forming the turbine barrier coatings to various substrate types including silicon nitride components and are highly controllable in terms of composition, porosity, and the formation of segmented/cracked microstructure (par. 28).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a slurry-based coating process, whereby a slurry is applied and sintered to form a coating, to form the coating layers in Oboodi's product because the method is extremely versatile, controllable, and applicable to silicon nitride (or other materials) turbine components.  

As the instant specification teaches that there may be little to no variance between respective compositions of coating layers and as no particular thickness or other structural variation is recited to distinguish adjacent layers from one another, it is unclear how a coating with sufficiently thin layers of varying porosities differs in structure from Oboodi's intermediate layer having a gradient in porosities as just discussed (par. 38).  Therefore, it appears that Oboodi's intermediate layer with a gradient in porosities meets the structural requirements of two intermediate layers that are instantly claimed.  
Bhatia further teaches that the density of a barrier coating may be controlled with the addition of sacrificial pore formers or hollow ceramic spheres (par. 27).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply as many slurry coatings as necessary, including at least two (i.e. a "sintered intermediate coating layer" 
The teachings of Oboodi may be considered to differ from the current invention in that the first and third layers in his coating are not explicitly taught to have lower porosities than the second (i.e. intermediate) layer.  However, Oboodi does explicitly teach that the second layer has pores and teaches that his figures depict the pores of the second layer (par. 24) and does not disclose or depict pores as being present in the first and third layers. Oboodi further teaches that the first (12) and third (14) layers respectively serve as an oxygen barrier and as a filler for the pores of the second layer (par. 19, 26, 27, Figs. 3-5). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the first and third layers of Oboodi's coating body to be non-porous or substantially pore-free, thereby configuring the first layer (i.e. "base layer") to have a/the "minimum porosity" among the layers and configuring the first layer/minimum porosity to be less than 10 vol. %, because Oboodi makes no disclosure or depiction of there being pores in the layer, but explicitly discusses/depicts the porosity of the second layer, because the layers are taught to either serve as an oxygen barrier or a pore-filling material, and in order to allow the layers to best serve as an oxygen barrier (i.e. the first layer) or as a filler/closer (i.e. the third layer) of the pores at the top of the second layer. Additionally and as discussed above, it would have been obvious to one of ordinary skill 
Although Oboodi does not explicitly discuss the spallation resistance of the coating body, which might be considered a difference from the current invention, Oboodi does teach that the coating is intended to be protective, to serve as an oxidation barrier, and to allow a component to be used at increased operating temperatures (par. 29).  Oboodi also provides no teaching of and expresses no desire for his coating to spall, or break down or become detached, from the substrate.  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art coating to be spallation-resistant in order avoid spalling and to allow the coating to protect the underlying substrate and to serve as an oxidation barrier for as long as possible, including for repeated uses at high operating temperature, and because there is no disclosure of the coating intentionally spalling or being spallation-prone.  Additionally, as no particular level of resistance has be claimed or defined that qualifies a coating as "spallation-resistant" and as the prior art coating is not taught to be spallation-prone, the prior art coating meets the claim limitations because it is more resistant to spallation than at least some other coatings, e.g. a coating intentionally made to spall or break down.  

Regarding claim 3, the teachings of Oboodi might be considered to differ from the current invention in that he does not explicitly exemplify a coating body that comprises 80 to 100 % rare earth silicate by weight.  However, Oboodi does teach that 

 Regarding claim 4, the principal surface of Oboodi's substrate has a surface roughness made up of hills, valleys, and pits with depths of 30 to 50 mil (762 to 1270 microns) (par. 14).  Therefore, the surface has an average roughness exceeding 0.1 microns.

	Regarding claim 5, the teachings of Oboodi differ from the current invention in that the coating is not explicitly taught to be applied to an inner peripheral surface of turbine shroud body.  However, Oboodi does teach that the coating may be used on any substrate requiring thermal barrier protection, including other gas turbine components, and discloses that the exemplified blade includes a shroud that is not depicted (par. 15).  Bhatia further teaches that shrouds, which he teaches may be based on silicon-ceramic materials, in turbines require protective coatings that are difficult to make with line-of-sight methods (par. 3-5, 20).  Therefore, it would have been obvious to one of ordinary skill in the art to include the protective layered coating discussed above anywhere on a silicon-ceramic material-based CMC turbine shroud, including on its inner peripheral surface, in order to protect it, thereby assuring the successful performance and survival of the part.  

Regarding claim 23, although the prior art does not explicitly teach that a boundary between the first intermediate coating layer and the second intermediate coating layer has a different porosity than at least a portion of the first intermediate coating layer, which might be considered a difference from the current invention, given that the coating layers are formed by slurry deposition processes (i.e. when Bhatia's teachings are followed) or other physical deposition processes that do not offer sufficiently fine control of microstructure to assure completely uniform porosity, it is more likely than not that there is at least some variation in porosity throughout the layer, including there being at least some difference(s) in porosity between the surface boundaries of the first intermediate layer and the rest of the layer.  Evidence of this is demonstrated with Bhatia's Figure 6A, which demonstrates that the porous structure of a porous slurry-deposited layer is not entirely uniform, either at its surfaces or across its thickness (Figure 6A).  Furthermore, it would have been obvious to one of ordinary skill in the art to make the slurry-based coatings to have at least some variation between the porosity at their boundaries, including the boundary between the first intermediate layer and the second intermediate layer, and the rest of their structures because Bhatia demonstrates that such a structure is appropriate for slurry-based coatings and protective coatings for turbine components.  

Claims 1-5, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oboodi alone or in view of Bhatia and Nelson (US PG Pub. 2017/0121232). 
Regarding claims 1-5, 22, and 23, as discussed above, Oboodi and, optionally, Bhatia teach or render obvious a coated turbomachine component that meets the limitations of 1-5, 22, and 23.  As also noted above, the principal surface of Oboodi's ceramic component body is structured with hills, valleys, and pits that is filled, or infiltrated, by the base layer of the coating such that mechanical locking occurs between the base layer and the principal substrate.  
Although such a relationship appears to be depicted, Oboodi's teachings might be considered to differ from the current invention because Oboodi does not explicitly teach that the base layer infiltrates into the principal surface, thereby mechanically interlocking the layer to the surface.  However, Nelson teaches a coated component comprising a ceramic matrix composite substrate (12) structured with anchor tooth-shaped projections (16) and grooves (18) having a depth of about 10 to 30 µm, and a coating (14) adhered to the substrate such that it infiltrates and becomes mechanically interlocked with the grooves (Abstract; par. 18, 25; Fig. 1). Nelson teaches that the interlocking geometry may increase the interface area between the coating and the substrate, thereby improving bonding, that the interface geometry may control or redistribute stresses or impart beneficial stresses, and that any applicable structure, including various high-temperature turbine engine components, can benefit from the interlocking structure because of the improved adhesion it provides between the coating and the surface of the substrate (par. 19, 31).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the ceramic component body, i.e. the substrate, in the prior art product such that it has a pattern of anchor-shaped projections and grooves having a depth of about 10 to 30 µm as taught by Nelson and to configure . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oboodi alone or, optionally, in view of Bhatia and/or Nelson, as applied above, and further in view of Kulkarni (US PG Pub. No. 2009/0017260).  
Regarding claim 9, the teachings of the cited prior art differ from the current invention in that the taught coating is not disclosed to have a topcoat formed over the outermost layer that has lower porosity than the outermost layer.  However, Oboodi does teach that the above-discussed layers are intended to serve as an oxidation/thermal barrier for the underlying substrate (par. 13).  Kulkarni further teaches including a functional layer of greater density atop a barrier-type coating in order to enhance the environmental sealing and erosion resistance of the coating (par. 43).  As such, it would have been obvious to one of ordinary skill in the art to include a functional layer (i.e. "topcoat" or "sealant topcoat") of lower density than Oboodi's third/outer layer (i.e. "outermost coating layer") of his layered coating in order to further enhance the environmental sealing and erosion resistance of the layer.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oboodi alone or, optionally, in view of Bhatia and/or Nelson, as applied above, and further in view of Zhou (Zhou et al. J. Am. Ceram. Soc. 2013, vol. 96, 3891-3900).  
Regarding claim 21, the teachings of the cited prior art differ from the current invention in that the sintered coating layers are not each taught to be 80 wt. % or more ytterbium disilicate. However, Oboodi does teach that the first, second, and third layers of his coating may be rare-earth silicates (par. 14, 19, 23, 25).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Oboodi's coating body to be all- or substantially all-rare earth silicate, including 80 to 100 wt. % rare earth silicate, because Oboodi explicitly teaches that rare earth silicates are appropriate and useful materials for his coating. Zhou further teaches that ytterbium disilicate is a promising candidate for protecting silicon-based ceramics, such as silicon nitride, due to its superior high-temperature stability, outstanding durability in water vapor, and desirable chemical and mechanical compatibility with a silicon-based matrix and that it is a damage-tolerant ceramic with superior mechanical properties that also demonstrates low thermal conductivity and a similar thermal expansion coefficient to silicon-based ceramics (p. 3891, left and right col.). Accordingly, it would have been obvious to one of ordinary skill in the art to use ytterbium disilicate as the rare earth silicate in the prior art coating layers protecting a silicon nitride component because the ytterbium disilicate is an excellent candidate for protecting silicon nitride ceramics due to its superior high-temperature stability, outstanding durability in water vapor, desirable chemical and mechanical compatibility with a silicon-based matrix, high damage 

Claims 1-5, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US PG Pub. No. 2016/0312628) in view of Nelson.  
Regarding claims 1, 2, 4, and 22, Kirby teaches a coated turbomachine component comprising a ceramic component body, which may be a silicon-nitride-based body, having directly applied to/intimately contacting its principal surface (i.e. without a bond coat) a high-temperature, sintered ceramic coating body comprising a first, at least one transition layer atop the principal surface, a compliant layer (i.e. "intermediate layer") atop the first layer, and an outer coating layer (i.e. "outermost layer") atop the compliant layer (par. 26, 30, 31, 35, 40, 43).  Each of the layers is applied as a slurry and eventually sintered (par. 56, 57).  As Kirby makes no disclosure of oxide or glass contaminants being present on the substrate surface, the principal surface is presumed to be free or, at least substantially free, of oxide and glass phase contaminants.  
Although Kirby does not explicitly exemplify a coating with two or more transition layers, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make such a coating because Kirby does explicitly teach "at least one transition layer" (par. 30), which implies there can be two or more transition layers.  Therefore, Kirby's first transition layer corresponds to the recited "sintered base layer", his second transition layer corresponds to the "first sintered intermediate coating layer", his compliant layer corresponds to the recited 
The teachings of Kirby regarding the just-discussed coating may be considered to differ from the current invention in that the porosities of the layers are not explicitly taught to vary as claimed.  However, Kirby does teach that the porosities of the transition layers (i.e. "base layer" and "first intermediate layer") may range from 0 to 15 vol. %, that the porosity of the compliant layer (i.e. "second intermediate layer") may be 0 to 30 vol. %, and that the porosity of the third outer layer (i.e. "outermost layer") is 0 to 30 vol. % (par. 39, 41, 44).  Therefore, selections of porosities for the layers in the recited ranges would have been obvious in view of Kirby.  See MPEP 2144.05. For example, an arrangement wherein the "base layer" has a porosity of close to 0 vol. %, the "first intermediate layer" has a greater porosity in the range of 5 to 15 vol. %, the "second intermediate layer" has a porosity in the range of 15 to 30 vol. %, and the "outermost layer" has a porosity of 10-15 vol. % would have been obvious in view of Kirby.  See MPEP 2144.05. Such a sintered coating body has a minimum porosity adjacent the principal surface and a maximum porosity at a location further along an orthogonal axis from the principal surface than the minimum-porosity layer.  It is further noted that the recited "minimum porosity of less than 10 % by volume" and "maximum porosity is between 20 % and 40 % by volume" overlap and are rendered obvious by the taught ranges.  See MPEP 2144.05. It also would have been obvious to one of ordinary skill in the art to configure the coating layers such that the first (i.e. "base layer") has a first porosity, an "intermediate layer" has a second porosity that is greater than the first, and an "outermost layer" has a third porosity that is less than the second 
The teachings of Kirby differ from the current invention in that he does not explicitly teach that the base layer infiltrates into the principal surface, thereby mechanically interlocking the layer to the surface.  However, Nelson teaches a coated component comprising a ceramic matrix composite substrate (12) structured with anchor tooth-shaped projections (16) and grooves (18) having a depth of about 10 to 30 µm, and a coating (14) adhered to the substrate such that it infiltrates and becomes mechanically interlocked with the grooves (Abstract; par. 18, 25; Fig. 1). Nelson further teaches that the interlocking geometry may increase the interface area between the coating and the substrate, thereby improving bonding, that the interface geometry may control or redistribute stresses or impart beneficial stresses, and that any applicable structure, including various high-temperature turbine engine components, can benefit from the interlocking structure because of the improved adhesion it provides between the coating and the surface of the substrate (par. 19, 31).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the ceramic component body, i.e. the substrate, in the prior art product such that it has a pattern of anchor-shaped projections and grooves having a depth of about 10 to 30 µm as taught by Nelson and to configure the base coating to infiltrate into the pattern, thereby creating a mechanically- interlocking relationship that increases the interface area between the coating and the substrate in order to improve bonding and favorably control and/or redistribute stresses, and because Nelson teaches that any applicable structure, specifically including high-temperature turbine engine components, can benefit from the 
The teachings of Kirby might be considered to differ from the current invention in that the coating discussed above is not taught to be "spallation-resistant".  However, Kirby does teach that the coating is to serve as an environmental barrier and that at least a portion of it is intended to be protected from abrasion (par. 10).  As such, it would have been obvious to one of ordinary skill in the art to configure at least the environmental barrier portion of Kirby's coating to be resistant to breaking down/becoming detached from the substrate, or spallation, in order allow the coating to continuously serve as an environmental barrier and protect the underlying substrate and because Kirby specifically teaches taking steps to keep the layer intact.  Additionally, as no particular level of resistance has be claimed or defined that qualifies a coating as "spallation-resistant" and as the prior art coating is not taught to be spallation-prone, the prior art coating meets the claim limitations because it is more resistant to spallation than at least some other coatings, e.g. a coating intentionally made to spall or break down.  

Regarding claim 3, Kirby teaches that each of the layers in his coating may comprise a rare earth silicate in an amount of 85 to 100 vol. % (35, 36, 40, 43, and 44).  As up to 100 vol. % of Kirby's coating layers may be a rare earth silicate, the layers are also up to 100 wt. % rare earth silicate.  Therefore, the recited "about 80 to 100 % of at 

Regarding claim 5, the teachings of Kirby might be considered to differ from the current invention in that a coating with the recited arrangement of porosities is not explicitly taught to be applied to the inner peripheral surface of a shroud made from a silicon nitride-based ceramic material.  However, Kirby does teach that ceramic matrix composite ("CMC") shrouds, which he teaches may be based on silicon nitride materials, in turbines require protective coatings particularly along the inner peripheral surface where it is in close proximity to a turbine blade, for the successful performance/survival of the part due to material loss from high temperature recession (par. 7-11, 26).  Therefore, it would have been obvious to one of ordinary skill in the art to include the protective layered coating discussed above anywhere on a silicon nitride ceramic material-based CMC turbine shroud, including on its inner peripheral surface, in order to protect the shroud from material loss due to high-temperature recession, thereby assuring the successful performance and survival of the part.  

Regarding claim 23, although the prior art does not explicitly teach that a boundary between the first intermediate coating layer and the second intermediate coating layer has a different porosity than at least a portion of the first intermediate coating layer, which might be considered a difference from the current invention, given that the coating layers are formed by a slurry deposition process, which does not offer sufficiently fine control of microstructure to assure completely uniform porosity, it is .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby and Nelson, as applied above, and further in view of Kulkarni. 
Regarding claim 9, the teachings of the cited prior art differ from the current invention in that the taught coating is not disclosed to have a topcoat formed over the outermost layer that has lower porosity than the outermost layer.  However, Kirby does teach that the above-discussed layers are intended to serve as an environmental barrier coating ("EBC") (par. 24, 29, 30).  Kulkarni further teaches including a functional layer of greater density atop an EBC to enhance the environmental sealing and erosion resistance of the coating (par. 43).  As such, it would have been obvious to one of ordinary skill in the art to include a functional layer of lower density than Kirby's third/outer layer (i.e. "outermost coating layer") of his layered EBC in order to further .  

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive or are moot.
Applicant has argued that the double patenting rejections based on US Pat. No. 10,676,403 are overcome by the current amendments.  However, it would have been obvious to make a product meeting the instant claims based on the patented claims, Oboodi, and Bhatia for the reasons discussed above. 
Applicant has further argued that the previously cited references do not teach the recited combination of base, intermediate, and outer layer porosities recited in claims 1 and 11.  However, it would have been obvious to configure Oboodi's product to have the combination of layers and porosities discussed in claim 1 for the reasons discussed above.  As discussed above, Kirby also teaches layers and porosities that render obvious the relationship recited in claim 1.  See MPEP 2144.05. Applicant's arguments regarding the porosity relationship of claim 11 as well as other features of claim 11 and depending claims are moot in view of the current rejections because claim 11 and its depending claims have been withdrawn as not being directed to the originally-presented and examined invention.  
Applicant has also argued that the claimed combination of intermediate layers does not have the same structure as a single, larger layer because the intermediate 
Applicant has further argued that the cited references do not teach having principal surfaces free of glass phases and that forming a glass phase-free surface allows additional roughening steps, such as those of Nelson, to be avoided.  However, the prior art substrates are presumed to be free of glass phases because there is no disclosure of glass phases being present and, at least in Oboodi's case, the surfaces are taught to be cleaned prior to application of coatings. Applicant has provided no evidence to demonstrate that the prior art substrate surfaces have glass phases.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It would have been obvious to make components with principal surfaces free of glass phases for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784